Title: To John Adams from Bellamy Storer, 18 May 1824
From: Storer, Bellamy
To: Adams, John


				
					Sir—
					Cincinnati, Ohio. May 18 1824
				
				The novelty of the occasion that produced the inclosed address, may furnish some apology for its publication, and it is now respectfully submitted to you, as some slight evidence that the people of the west are not confined in their inquiries to their rivers and prairis—Our celebrated theorist Capt Symmes, had delivered several lectures on the subject of a concave sphere, and at the close of one of them, I was induced, not from any predilection for his principles, to call the attention of my fellow citizens to a Northern Polar Expedition—My friends required me to publish my sentiments, and they have had their wish—Most Respectfully— / Your ob Servt
				
					B. Storer
				
				
			